Case 1:17-cv-11067-TLL-PTM ECF No. 75 filed 06/01/20                PageID.1385       Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

ALISON PATRICIA TAYLOR,
                                                            Case Number 17-cv-11067
                      Plaintiff,
                                                            Honorable Thomas L. Ludington
vs.


CITY OF SAGINAW and TABITHA HOSKINS,

                  Defendant.
_________________________________________/

                     ORDER DENYING MOTION FOR SANCTIONS
       On April 5, 2017, Plaintiff Alison Taylor filed a complaint alleging that the City of

Saginaw’s practice of placing a chalk mark on parked cars while enforcing parking regulations

violated the Fourth Amendment. ECF No. 1. Taylor named the City of Saginaw and Tabitha

Hoskins, a City of Saginaw parking enforcement official, as Defendants. After Taylor filed an

amended complaint, ECF No. 9, Defendants filed a motion to dismiss. ECF No. 10. Defendants’

motion was granted and Plaintiff’s complaint dismissed. ECF No. 14. Plaintiff appealed and on

April 22, 2019, the Sixth Circuit issued an opinion remanding the case. ECF No. 19.

                                               I.

       On February 16, 2020, Plaintiff filed a “Motion for Issuance of Spoliation Sanction Order,”

due to “the destruction and non-production of the photographs of chalked tires formerly held by

the City of Saginaw.” ECF No. 56.

       Defendants filed a response on February 24, 2020. ECF No. 60. They explained that

Plaintiff’s counsel had arrived at Saginaw City Hall on February 14, 2020 to inspect the

photographs in question. Defendants’ brief provides:
Case 1:17-cv-11067-TLL-PTM ECF No. 75 filed 06/01/20                  PageID.1386       Page 2 of 4



       Initially, it appeared that photographs were missing from the City’s files. When
       Plaintiff searched for certain photographs attached to specific ticket numbers, no
       photographs were found in the “Pegasus” program. After the initial inspection, the
       City and their counsel conferred regarding where the lost photographs were and it
       was discovered that the photographs were stored in a separate program,
       “Complus.”…Accordingly, Defense counsel is happy to arrange a reasonable time
       for Plaintiff’s counsel to inspect the photographs. The photographs have not been
       lost or destroyed; they were simply available on a different program.

ECF No. 60 at PageID.896-97.

       Two days after Defendants filed their response, Plaintiff filed a motion for a two-week

extension to file a reply to Defendants’ response “to allow the parties time to attempt to resolve

the matter and perhaps make production of the 100,000+ photographs unneeded.” ECF No. 62 at

PageID.994. Plaintiff represented that Defendants did not object to Plaintiff’s motion to extend her

reply brief deadline. Plaintiff’s motion was granted in part and her reply brief deadline set for

March 13, 2020.

       However, Plaintiff did not file a reply, despite the Court granting in part her motion for an

extension. Instead, three weeks after the expiration of her extended deadline for filing a reply, she

filed a stipulation that sought to resolve the motion. It provided “resolution of the motion is

conditioned strictly on the Court entering the full relief as presented.” It was followed by an order

that made multiple findings of fact regarding Plaintiff’s attempts to secure the photographs in

question. It further provided:

        As a condition of resolution, the Court will, upon resolution of the motion for
       summary judgment (provided the Court has not terminated the case), reopen
       discovery solely to for the purpose of Defendants being issued and answering the
       following interrogatory

The referenced interrogatory sought information regarding “each and every over-the-time City of

Saginaw parking ticket number which is asserted by Defendant(s) to have been issued without the

use of tire chalking by parking enforcement officials from April 5, 2014 to April 24, 2019.”



                                                -2-
Case 1:17-cv-11067-TLL-PTM ECF No. 75 filed 06/01/20                 PageID.1387      Page 3 of 4



       The Court rejected the stipulation and directed Plaintiff to file a reply to Defendants’

response. ECF No. 69. It noted that Plaintiff’s motion for spoliation was presumably moot because

Defendants offered to furnish the photographs in question.

       In her reply, Plaintiff explained that:

       Sometime after Defendants’ response to the motion for spoliation was filed,
       Defendants’ counsel simply dropped off a large USB drive containing tens of
       thousands of photographs. The computer files are each in an improper computer
       graphic format. Through the technical skill of Plaintiff’s counsel, the photographs
       are viewable after editing each one-by-one after being converted manually. No
       explanation was provided what happened to the originals, how these replacements
       were located or compiled, and no signed attestation was provided that these files
       were, in fact, everything.

       At this point, admittedly, the issue of full spoliation has been somewhat alleviated
       with the re-fabricated, reconstructed files.

ECF No. 70 at PageID.1294-95.

       The Court then ordered Defendants to submit supplemental briefing and explain how their

actions comported with Federal Rule of Civil Procedure 34, requiring a party to furnish electronic

discovery in a “reasonably usable form.” Fed. R. Civ. P. 34(a). Defendants filed their supplemental

brief and claimed that contrary to Plaintiff’s assertion, the images on the USB drive were

searchable and easily accessible. They explain that, “Plaintiff can find and view any ticket she

wants by opening the USB drive, clicking on the ticket number, and then opening the file. Because

this format is simple, straightforward, and easily searchable, the photographs were all provided in

a reasonably useable format.” ECF No. 73 at PageID.1356. The Defendant’s included a screenshot

of the USB drive display which provided the images as BMP files and labelled each image with

its corresponding ticket number. Id. Furthermore, Defendants claim that they provided the files to

Plaintiff in the same format that Defendants had received them.




                                                 -3-
Case 1:17-cv-11067-TLL-PTM ECF No. 75 filed 06/01/20                 PageID.1388      Page 4 of 4



       Defendants furnished Plaintiff with the requested discovery in a “reasonably usable form.”

Plaintiff’s counsel has in their possession the images. They are orderly stored as individual files

on the USB drive and labelled with their corresponding ticket numbers.

       Plaintiff’s counsel has demonstrated in the past that they are technologically literate and

capable of performing tasks much more complex than viewing images on a USB drive. For

example, in their reply brief, Plaintiff’s counsel embedded two separate active hyperlinks into the

body of their brief. When selected, each hyperlink led to a video that Plaintiff’s counsel had

uploaded to the online video platform YouTube. The videos appeared on Plaintiff’s counsel’s

firm’s YouTube channel “Outside Legal Counsel PLC” which has 89 subscribers. Additionally,

Plaintiff’s counsel had the prowess and expertise to make the video “Unlisted” rather than

“Public.” Such actions demonstrate that Plaintiff’s counsel have the technological understanding

and resources to perform moderate to complex operations on the computer. Searching and viewing

images on a USB drive requires only a rudimentary understanding and as such, should not be

excessively onerous for Plaintiff’s counsel to accomplish.

                                                II.

       Accordingly, it is ORDERED that Plaintiff’s “Motion for Issuance of Spoliation Sanction

Order” ECF No. 56, is DENIED.



               Dated: June 1, 2020                           s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -4-
